DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 07/18/2022. Claims 1-3, 6, 9-11, 14, and 17-19 have been amended. Claims 7-8, and 15-16 are cancelled. No new claims have been added. Accordingly, claims 1-6, 9-14, and 17-20 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims a plurality of passengers in line 4, and claims a plurality of different passengers down in line 11. It is not clear to the examiner if said plurality of passengers and said plurality of different passengers are the same or different. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner best knowledge, the claim limitation will be treated as said plurality of passengers and plurality of different passengers are the same. The same rational applies to claims 9 and 17.
With respect to claim 1, the applicant claims a first one of the passengers and a second one of the passengers. It is not clear to the examiner if said a first one of the passengers and a second one of the passengers are part of the plurality of passengers in line 4 or part of the plurality of different passengers recited in line 11. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite. According to the examiner best knowledge, the claim limitation will be treated as said a first one of the passengers and a second one of the passengers are part of the plurality of passengers in line 4 which is assumed to be the same as the plurality of different passengers recited in line 11. The same rational applies to claims 9 and 17.
Claims 2-6, 10-14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 9, and 17 respectively and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claims 1, 9, and 17, The claim(s) recite(s) applying one or more artificial intelligence models to a first and second set of data to predict transportation demands and creating a plurality or demand offers, applying the one or more artificial intelligence models to determine a match between one of the demand offers and one of the supply offers, generating and transmitting a plurality of transportation offers to a passenger and a transportation system, and creating a transportation agreement between the passenger and the transportation system upon acceptance of the offer by the passenger and transmitting the transportation offer to a second user upon rejection of the offer by a first user.
The limitations recited above, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more artificial intelligence system”, and “one or more processors”, nothing in the claims elements precludes the step from practically being performed in the mind. For example, but for the “an artificial intelligence system”, and “one or more processors”, analyzing data, generating an offer and creating an agreement in the context of these claims encompass the user to mentally analyzing the data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “transmitting said offer to a passenger and a transportation system”, “an artificial intelligence system”, “one or more processors”, and “transmitting the offer to a second user upon receiving a rejection of the offer by a first user”. Said artificial intelligence system and one or more processors are recited at a high-level of generality (i.e., generic processors and generic AI computers performing generic computer functions) such that they amount no more than mere instructions to apply the exception using generic computer components. Regarding the additional limitation of “transmitting said offer to a passenger and a transportation system” and “transmitting the offer to a second user upon receiving a rejection of the offer by a first user”, the examiner submits that said limitation is insignificant extra-solution activities since it is recited high level of generality (i.e. sending or transmitting results), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, said additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor or AI systems to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, as discussed above, the additional limitation of “transmitting said offer to a passenger and a transportation system” and “transmitting the offer to a second user upon receiving a rejection of the offer by a first user”, the examiner submits that these limitations are insignificant extra-solution activities. Said additional limitation is well-understood, routine, and conventional activities because the background discloses transportation arrangement system creates an offer that is presented to a plurality of drivers (Paragraph 0001). MPEP 2106.05(d)(II), and the cases cited therein, including Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) indicate that Receiving or transmitting data over a network are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, The claims are not patent eligible.
Dependent claim(s) 2-6, 10-14, and 18-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 2-6, 10-14, and 18-20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 9, and 17 respectively. Therefore, claim(s) 1-6, 9-14, and 17-20 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9-11, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al US 2017/0147951 A1 (hence Meyer) in view of Demirdjian et al US 8,285,571 B2 (hence Demirdjian).
In re claims 1, 9, and 17, Meyer discloses a system that infers that a user will need to complete a trip and selects a transportation service that the user can use to complete the trip (Abstract) and teaches the following:
applying one or more artificial intelligence (Al) models to a first set of data by one or more processors to predict transportation demands of a passenger and creating a demand offer based on the predicted transportation demand (Paragraphs 0036-0041, and 0065);
applying at least one of the Al models to a second set of data by the one or more processors to determine a supply of vehicles in a transportation system, and creating a supply offer based on the predicted transportation demand (Paragraphs 0041, 0050, 0065, and 0073-0077);
applying at least one of the Al models to compare the demand offer and the supply offer, and to determine at least one match between one of the demand offers and one of the supply offers for a passenger (Paragraphs 0041, and 0045-0050)
 generating, based on the determined match, by the one or more processors, a transportation offer based on the predicted transportation demands of a first one of the  passengers and the supply of vehicles (Paragraphs 0051, and 0078-0079);
transmitting the transportation offer to the first one of the passengers and the transportation system (Paragraph 0051, Fig.6A and Paragraphs 0104-0107);
upon receiving an acceptance of the offer by the first one of the passengers, creating a transportation arrangement between the first one of the passengers and the transportation system (Fig.6B and Paragraphs 0108-0109), wherein the generating and transmitting of the transportation offer are executed without a passenger request for transportation (Paragraphs 0050-0052)
However, Meyer discloses a user of a computing device, that will need to complete a trip by traveling from a future location so as to arrive at a future destination by a future time (Paragraph 0003), but doesn’t explicitly teach the following:
a plurality of passengers
upon receiving a rejection of the offer by the first one of the passengers, transmitting the transportation offer to a second one of the passengers and the transportation system
Nevertheless, Demirdjian discloses a rideshare system that matches a driver with a rider based on matching itineraries and personal affinities (Col.1, Lines 7-12) and teaches the following:
a plurality of passengers (Fig.1, and Col.3, Line 44 – Col.4, Line 24)
upon receiving a rejection of the offer by the first one of the passengers, transmitting the transportation offer to a second one of the passengers and the transportation system (Fig.2, Col.4, Line 58 – Col.5, Line 9 “the most logical interpretation of the prior art is to repeat the process of Fig.2 until a rideshare is accepted”, and Col.8, Line 57 – Col.9, Line 3) 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Meyer reference to include the plurality of passengers as taught by Demirdjian, in order to  transport people more efficiently (Demirdjian, Col.1, Lines 34-43).
In re claims 2, 10, and 18, Meyer teaches the following:
wherein the first set of data includes at least one of: a current location of the passengers; historic transportation data of the passenger; a future schedule of the passenger; and a time zone associated with the current location of the passenger (Paragraph 0035)
In re claims 3, 11, and 19, Meyer teaches the following:
Wherein the historic transportation data of the passengers includes data on past trips, each past trip including at least an origin location, an origin departure time, a destination location, and a destination arrival time (Paragraphs 0035-0038, and 0064)
In re claims 6 and 14, Meyer teaches the following:
wherein creating the transportation arrangement between the passengers and the transportation system requires acceptance of the offer by the passengers and by the transportation system (Paragraphs 0051, 0089, and 0105)

Claims 4-5, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Demirdjian as discussed above and further in view of Gao et al US 2021/0042668 A1 (hence Gao).
In re claims 4 and 12, Meyer discloses indication of various available transportation services and their associated rankings (Paragraph 0073) but doesn’t explicitly teach the following:
wherein the second set of data includes information regarding current locations of a plurality of vehicles in the transportation system
Nevertheless, Gao discloses systems and methods for selecting, deploying, and controlling autonomous vehicles (Abstract) and teaches the following:
wherein the second set of data includes information regarding current locations of a plurality of vehicles in the transportation system (Paragraph 0055)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Meyer reference with the database that includes data including vehicle status data associated with the status of vehicles, as taught by Gao, in order to efficiently determining allocation of vehicle service assignments for a mix of different types of vehicle service providers (Gao, Paragraph 0021).
In re claims 5, 13, and 20, Meyer discloses the structural elements of the claimed invention but doesn’t explicitly teach the following:
wherein the vehicles are automated driverless vehicles
Nevertheless, Gao discloses systems and methods for selecting, deploying, and controlling autonomous vehicles (Abstract) and teaches the following:
wherein the vehicles are automated driverless vehicles (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Meyer reference to include autonomous vehicles, as taught by Gao, in order to  improve the ability of an autonomous vehicle to effectively provide vehicle services to others and support the various members of the community in which the autonomous vehicle is operating, including persons with reduced mobility and/or persons that are underserved by other transportation options (Gao, Paragraph 0009).

Response to Arguments
Applicant's arguments filed on 07/18/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to the rejection of claims 1, 9, 17, and their dependent claims under 35 U.S.C. 101 and that claims 1, 9, and 17 are not practically performed in the human mind, the examiner respectfully disagrees with that statement. The gist of the invention is to analyze a first set of data to predict transportation demands of a plurality of passengers, analyze a second set of data to determine a supply of vehicles and creating a plurality of supply offers, comparing the demand and supply offers to create a match and generating and transmitting an offer for a first passenger and upon receiving a rejection from the first passenger, transmitting the offer to a second passenger. All these steps could be performed in the mind of a user. A user can analyze data and match a demand offer to a supply offer and verbally send the offer to a first user and a second user if the first user denies said offer. Said artificial intelligence system and one or more processors are recited at a high-level of generality (i.e., generic processors and generic AI computers performing generic computer functions) such that they amount no more than mere instructions to apply the exception using generic computer components.  While paragraphs 0016, 0020, 0021 describe big data, the specification is silent about the details or algorithms of the AI models or the one or more processors and as such, it appears that the use of AI and one or more processors is generally linking the abstract idea to a particular technical filed, i.e. implementation via computers.
With respect to applicant’s argument/remarks that sending the same offer to a second passenger without having to reanalyze the entire supply and demand network is an improvement to the inherent functionality of the computer itself, the examiner respectfully disagrees with that statement. If the computer is using less resources, it is due to the abstract idea itself using the computer. The alleged improvement is still within the abstract idea; the abstract idea is merely applied to a computer/uses it as a tool. The applicant didn’t specify what technology is being improved, it seems to just be improving decision making.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6, 8-14, and 16-20 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meyer and Demirdjian as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669